Citation Nr: 1425467	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  04-26 570	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment prior to December 16, 2008.

2.  Entitlement to an increased rating for postoperative left medial epicondylectomy with ulnar nerve entrapment, evaluated as 40 percent disabling from December 16, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

McKayle D. Bruce, General Attorney


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that partially granted the appeal, assigning a 40 percent rating for postoperative left medial epicondylectomy with ulnar nerve entrapment, prior to December 16, 2008.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the December 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the May 2012 Board decision is vacated.  



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


